 1   MILES EHRLICH, State Bar No. 237954
     miles@ramsey-ehrlich.com
 2   ISMAIL RAMSEY, State Bar No. 189820
     izzy@ramsey-ehrlich.com
 3   AMY CRAIG, State Bar No. 269339
     amy@ramsey-ehrlich.com
 4   KATHARINE KATES, State Bar No. 155534
     katharine@ramsey-ehrlich.com
 5   RAMSEY & EHRLICH LLP
     803 Hearst Avenue
 6   Berkeley, CA 94710
 7   Telephone: (510) 548-3600
     Facsimile: (510) 291-3060
 8
 9
                                 UNITED STATES BANKRUPTCY COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN FRANCISCO DIVISION
12
13
                                                            )   Bankruptcy Case
14   In re:                                                 )   No.: 20-30242 (HLB)
                                                            )   Chapter 11
15                                                          )
     ANTHONY SCOTT LEVANDOWSKI,                             )   CERTIFICATE OF SERVICE
16                                                          )   Notice of Appearance and Request for
     Debtor.                                                )   Notice
17                                                          )
                                                            )
18                                                          )    ECF Docket reference: No. 250
                                                            )
19
20
21            I, Sonia Ruiz Vargas, hereby declare pursuant 28 U.S.C. § 1746:

22            I am over eighteen years of age, not a party to this action, and am employed as a legal

23   assistant at Ramsey & Ehrlich, LLP, 803 Hearst Avenue, in Berkeley, California.

24            On September 11, 2020, I caused copies of the following document in the above-

25   captioned action, described below,

26                    Docket No. 250: Notice of Appearance and Request for Notice by Katharine

27
                                                           1
28
     CERTIFICATE OF SERVICE OF NOTICE OF APPEARANCE AND REQUEST FOR NOTICE; ECF DKT. NO. 250
     CASE NO. 20-30242
 1           A. Kates.
 2    to be served for delivery by the United States Postal Service, via First Class United States Mail,
 3    postage prepaid, with sufficient postage thereon to the parties listed on the mailing list exhibit, a
 4    copy of which is attached hereto and incorporated as if fully set forth herein.
 5           I also caused this document to be served by electronic mail on the parties in interest
 6    through the following email addresses: thomas.walper@mto.com, rvannest@keker.com,
 7    rmeny@keker.com, rmullen@keker.com, wjordan@keker.com, treeves@keker.com.
 8           Parties who are participants in the Courts Electronic Noticing System (“NEF”), were
 9    served electronically per the ECF/PACER system.
10           I declare under penalty of perjury that, to the best of my knowledge and after reasonable
11   inquiry, the foregoing is true and correct, executed on September 11, 2020 in Berkeley,
12   California.
13
14                                                                        //s// Sonia Ruiz Vargas
                                                                         SONIA RUIZ VARGAS
15
16                                                                       RAMSEY & EHRLICH, LLP

17
18
19
20
21
22
23
24
25
26
27
                                                           2
28
     CERTIFICATE OF SERVICE OF NOTICE OF APPEARANCE AND REQUEST FOR NOTICE; ECF DKT. NO. 250
     CASE NO. 20-30242
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                ASHLEY RUST ASSOC                        CA EMPLOYMENT DEVELOPMENT DEPT
CASE INFO                                322 EAST 19TH ST SUITE 4R                BANKRUPTCY GROUP MIC 92E
1LABEL MATRIX FOR LOCAL NOTICING         NEW YORK NY 10003-2852                   PO BOX 826880
09713                                                                             SACRAMENTO CA 94280-0001
CASE 20-30242
CALIFORNIA NORTHERN BANKRUPTCY COURT
SAN FRANCISCO



DEPARTMENT OF JUSTICE                    FINEMANN PR                              BAY CITIES REFUSE
550 KEARNY ST 800                        530 BUSH STREET 403                      2525 GARDEN TRACT RD
SAN FRANCISCO CA 94108-2512              SAN FRANCISCO CA 94108-3631              RICHMOND CA 94801-1005




CHIEF TAX COLLECTION SECTION             FARMERS INSURANCE                        FRANCHISE TAX BOARD
EMPLOYMENT DEVELOPMENT SECTION           670 WEST NAPA STREET                     PERSONAL BANKRUPTCY MS A340
PO BOX 826203                            SUITE J                                  PO BOX 2952
SACRAMENTO CA 94230-0001                 SONOMA CA 95476-6479                     SACRAMENTO CA 95812-2952




APPLE PAY                                JPMORGAN CHASE BANK N A                  COMCAST
LOCKBOX 6112                             BANKRUPTCY MAIL INTAKE TEAM              1485 BAYSHORE BLVD
PO BOX 7247                              700 KANSAS LANE FLOOR 01                 SAN FRANCISCO CA 94124-4008
PHILADELPHIA PA 19170-6112               MONROE LA 71203-4774




FAWN PARK LLC                            INTUIT INC C O CORPORATION SERVICE       MARIN MUNICIPAL WATER
1655 OAK AVE                             COMPANY                                  220 NELLEN AVE
ST HELENA CA 94574-1723                  251 LITTLE FALLS DRIVE                   CORTE MADERA CA 94925-1169
                                         WILMINGTON DE 19808-1674




OFFICE OF THE US TRUSTEE SF              PACIFIC GAS AND ELECTRIC COMPANY         JPMORGAN CHASE BANK NA
PHILLIP J BURTON FEDERAL BUILDING        PO BOX 997300                            SBMT CHASE BANK USA NA
450 GOLDEN GATE AVE 5TH FL 05-0153       SACRAMENTO CA 95899-7300                 CO ROBERTSON ANSCHUTZ SCHNEID PL
SAN FRANCISCO CA 94102-3661                                                       6409 CONGRESS AVENUE SUITE 100
                                                                                  BOCA RATON FL 33487-2853




MARIN POOL SERVICE                       STEFANIE OLSEN                           PALADIN MANAGEMENT GROUP
150 FORD WAY                                                                      633 W 5TH ST 28TH FLOOR
SUITE 100B                               MILL VALLEY CA 94941                     LOS ANGELES CA 90071-3502
NOVATO CA 94945-4500




INTERNAL REVENUE SERVICE                 LL PROPERTY MANAGEMENT                   MARIN HORIZON SCHOOL
PO BOX 7346                              212 CALEDONIA ST                         305 MONTFORD AVENUE
PHILADELPHIA PA 19101-7346               SAUSALITO CA 94965-1927                  MILL VALLEY CA 94941-3370




MCMANIS FAULKNER                         NETWORK SOLUTIONS                        PROTECTOR BOATS SERVICE CENTER
50 WEST SAN FERNANDO ST 1000             5335 GATE PARKWAY                        790 NATIONAL COURT
SAN JOSE CA 95113-2415                   JACKSONVILLE CA 32256-3070               RICHMOND CA 94804-2008
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

SIGNALARE                                VERIZON WIRELESS                         WELLS FARGO
1655 OAK AVE                             1095 AVENUE OF THE AMERICAS              PO BOX 10347
ST HELENA CA 94574-1723                  NEW YORK NY 10036-6704                   DES MOINES IA 50306-0347




REEVEMARK                                US ATTORNEY                              VICTORIA PACCHIANA
261 MADISON AVE 6TH FL                   CIVIL DIVISION
NEW YORK NY 10016-2303                   450 GOLDEN GATE AVE                      MILL VALLEY CA 94941-1948
                                         SAN FRANCISCO CA 94102-3661
